Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 8, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noda (JPH06262500A).
Regarding Claim 1, Noda teaches, a controller (41) for use in controlling a blade sharpening system that includes at least one grinding wheel operable to sharpen the blade (Para [0003] “[0003] Located mounting table 2 is on the frame 4, blades 10 are placed on the mounting table 2.”), the controller (41) comprising: a memory device (43 and 42 RAM and ROM memory); and a processor (41) communicatively coupled to the memory device (Noda Para [0019] “The OM 42 and the RAM 43 are connected, and the CPU 41 controls each unit according to the program stored in the ROM 42.”), the processor configured to: receive signals from at least one sensor (k5), the at least one sensor operable to monitor rotation of the at least one grinding wheel (Noda Para [0023] and [0024] “The rotation speed of the rough whetstone 26 can be grasped by taking in the pulse signal from the detector K5. Since the rough whetstone 26 rotates by inertia, the speed gradually decreases. An enlarged view of the time chart after P5 in FIG. 5 is shown in FIG. The CPU 41 detects the detector K for each unit time. The pulse signal from 5 is sampled, and the rotation speed of the rough grindstone 26 is grasped | ascertained by this pulse number.”); and adjust a position of the at least one grinding wheel relative to the blade based on the received signals (Noda Para [0021] “In this case CPU 41 gives a command to the third control circuit 48 to drive the mounting table moving motor M9 to move the mounting table 2 in the direction of the arrow 90 and position it below the rough whetstone 26.”).
Regarding Claim 8, Noda teaches A control system for a blade sharpening system that includes at least one grinding wheel operable to sharpen the blade, the control system comprising: at least one sensor operable (k5) to monitor rotation of the at least one grinding wheel (26); and a controller (41) communicatively coupled to the at least one sensor (k5) and configured to: receive signals from the at least one sensor (Noda Para [0023] and [0024] “The rotation speed of the rough whetstone 26 can be grasped by taking in the pulse signal from the detector K5. Since the rough whetstone 26 rotates by inertia, the speed gradually decreases. An enlarged view of the time chart after P5 in FIG. 5 is shown in FIG. The CPU 41 detects the detector K for each unit time. The pulse signal from 5 is sampled, and the rotation speed of the rough grindstone 26 is grasped | ascertained by this pulse number.”); and adjust a position of the at least one grinding wheel relative to the blade based on the received signals(Noda Para [0021] “In this case CPU 41 gives a command to the third control circuit 48 to drive the mounting table moving motor M9 to move the mounting table 2 in the direction of the arrow 90 and position it below the rough whetstone 26.”).
Regarding Claim 15, Noda teaches A method for controlling a blade sharpening system that includes at least one grinding wheel operable to sharpen the blade, the method comprising: receiving, at a controller, signals from at least one sensor, the at least one sensor operable to monitor rotation of the at least one grinding wheel (Noda Para [0020] “[0020] Grinding wheel drive motor M 1, M 5, the pulse signal from the detector K1, K5, K2, K6 for detecting the rotation of the axial drive motor M2, M6 are incorporated into CPU41 through the external interrupt port 45. This CPU41 recognizes the rotational speed of the grinding wheel driving motor M1, M5, also to grasp the moving distance of the grinding unit 21, 25 in response to the rotation of the axial drive motor M2, M6.”); and adjusting a position of the at least one grinding wheel relative to the blade based on the received signals (Noda Para [0021] “In this case CPU 41 gives a command to the third control circuit 48 to drive the mounting table moving motor M9 to move the mounting table 2 in the direction of the arrow 90 and position it below the rough whetstone 26.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 9-10, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Noda (JPH06262500A) in view of Saito (JPH07251351A).
	Regarding Claim 2, Noda teaches all the limitations of claim 1 and in addition teaches wherein to adjust a position of the at least one grinding wheel, the processor is configured to: determine, based on the received signals, a rotational speed of the at least one grinding wheel;; and adjust, based on the comparison, a position of the at least one grinding wheel relative to the blade (Noda Abstract “A cutting tool 10 is positioned under a rough grinding wheel 26, and an axial direction drive motor M6 is driven to lower down a polishing part 25 in a direction of arrow mark 92. A grinding wheel drive motor M5, after once driven, is stopped. Thus, the rough grinding wheel 26 is rotated by inertia. Rotation of the rough grinding wheel 26 is detected by a detector K5, and in the point of time inertial rotation of the rough grinding wheel 26 is extremely decreased by its contact with the cutting tool 10, the axial direction drive motor M6 is stopped. Thus, positioning of the rough grinding wheel 26 is performed.”).
However, Noda only suggests but does not teach comparing the determined rotational speed to a target rotational speed. 
However, Saito does teach comparing the determined rotational speed to a target rotational speed. (Saito Para [0008] “The second invention is (A) movement control means for moving the rotary cutting tool relative to the work material at a constant command feed rate Fo according to a predetermined NC program; and (b) rotationally driving the rotary cutting tool around an axis. (C) a speed detecting means for detecting an actual feed speed F of the rotary cutting tool which is moved relative to the work material by the movement control means, in a cutting apparatus provided with a tool rotating means; Regarding the rotational speed of the rotary cutting tool, the target rotational speed S that satisfies the following equation with respect to the command rotational speed So set in the NC program”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to modify the controller of Noda in view of Saito to utilize a target speed for controlling the position of the grinding wheel. As Noda states in the abstract “and in the point of time inertial rotation of the rough grinding wheel 26 is extremely decreased” it would be obvious to denote what is defines as extremely decreased by using a target rotational speed as advantageously taught by Saito.
Regarding Claim 3, Noda teaches all the limitations of claim 1 and in addition teaches wherein to adjust a position of the at least one grinding wheel, the processor is configured to:2427839-4506 (65076743US01)position the at least one grinding wheel proximate the blade without contacting the blade; advance the at least one grinding wheel towards the blade; count a number of rotations of the at least one grinding wheel based on the received signals (Noda “[0022] Then, after a few seconds, CPU 41 gives a command to the first control circuit 46 (grindstone drive start signal) to rotate the rough grindstone 26 (FIG. 5, P2, P3). During this time, rough grindstone 26 is rotated by a driving motor, so that the approaching towards the knife 10. When the rough grindstone 26 has passed about 5 seconds from the start of rotation, CPU 41 to give (grindstone drive stop signal) command to the first control circuit 46 again stops the driving of the grinding wheel driving motor M 5 (FIG. 5, P4). [0023] After the driving of the grinding wheel driving motor M5 is stopped, rough grindstone 26 continues to rotate by inertia (Fig. 5 of 5, P5 and later). Rotational speed of the rough grindstone 26 can be grasped by incorporating a pulse signal from the detector K5. Since the rough grindstone 26 is rotated by inertia, gradually speed is reduced.”) and suggests but does not explicitly teach retracting the at least one grinding wheel from the blade and the counted number of rotations reaches a grind cycle target rotation count. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the grinding wheel of Noda to retract from the blade after the sharpening of the blade, as there are a finite number of positions that the grinding wheel could be in after the sharpening. Namely, retracted or engaged with the blade. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to retract the blade after sharpening as doing so merely involves choosing between two options. Courts have recognized that a conclusion of obvious is supported by finding that the claimed subject matter merely involves choosing from a finite number of identified, predictable solutions (Manually or by machine), with a reasonable expectation of success (See MPEP 2143(I)(E)).
However, Saito does teach compare the determined rotational speed to a cycle target rotation count. (Para [0015] “The second operation and effect of the invention Such a cutting device, when the rotating cutting tool at a constant feed rate Fo in accordance with a predetermined NC program by movement control means is caused to move relative to the workpiece , detects the actual feed rate F by the speed detecting means, the rotational cutting tool is rotated at the target rotation number S”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of invention to modify the controller of Noda in view of Saito to utilize a cycle target rotation count, as doing so allows for controlling the end point of the grinding in order to end and restart the process with another blade to be sharpened. 
Regarding Claim 9, Noda teaches all the limitations of claim 8 and in addition teaches wherein to adjust a position of the at least one grinding wheel, the controller is configured to: determine, based on the received signals, a rotational speed of the at least one grinding wheel;; and adjust, based on the comparison, a position of the at least one grinding wheel relative to the blade (Noda Abstract “A cutting tool 10 is positioned under a rough grinding wheel 26, and an axial direction drive motor M6 is driven to lower down a polishing part 25 in a direction of arrow mark 92. A grinding wheel drive motor M5, after once driven, is stopped. Thus, the rough grinding wheel 26 is rotated by inertia. Rotation of the rough grinding wheel 26 is detected by a detector K5, and in the point of time inertial rotation of the rough grinding wheel 26 is extremely decreased by its contact with the cutting tool 10, the axial direction drive motor M6 is stopped. Thus, positioning of the rough grinding wheel 26 is performed.”).
However, Noda only suggests but does not teach compare the determined rotational speed to a target rotational speed. 
However, Saito does teach compare the determined rotational speed to a target rotational speed. (Saito Para [0008] “The second invention is (A) movement control means for moving the rotary cutting tool relative to the work material at a constant command feed rate Fo according to a predetermined NC program; and (b) rotationally driving the rotary cutting tool around an axis. (C) a speed detecting means for detecting an actual feed speed F of the rotary cutting tool which is moved relative to the work material by the movement control means, in a cutting apparatus provided with a tool rotating means; Regarding the rotational speed of the rotary cutting tool, the target rotational speed S that satisfies the following equation with respect to the command rotational speed So set in the NC program”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to modify the controller of Noda in view of Saito to utilize a target speed for controlling the position of the grinding wheel. As Noda states in the abstract “and in the point of time inertial rotation of the rough grinding wheel 26 is extremely decreased” it would be obvious to denote what is defines as extremely decreased by using a target rotational speed as advantageously taught by Saito.
Regarding Claim 10, Noda teaches all the limitations of claim 8 and in addition teaches wherein to adjust a position of the at least one grinding wheel, the controller is configured to:2427839-4506 (65076743US01)position the at least one grinding wheel proximate the blade without contacting the blade; advance the at least one grinding wheel towards the blade; count a number of rotations of the at least one grinding wheel based on the received signals; (Noda “[0022] Then, after a few seconds, CPU 41 gives a command to the first control circuit 46 (grindstone drive start signal) to rotate the rough grindstone 26 (FIG. 5, P2, P3). During this time, rough grindstone 26 is rotated by a driving motor, so that the approaching towards the knife 10. When the rough grindstone 26 has passed about 5 seconds from the start of rotation, CPU 41 to give (grindstone drive stop signal) command to the first control circuit 46 again stops the driving of the grinding wheel driving motor M 5 (FIG. 5, P4). [0023] After the driving of the grinding wheel driving motor M5 is stopped, rough grindstone 26 continues to rotate by inertia (Fig. 5 of 5, P5 and later). Rotational speed of the rough grindstone 26 can be grasped by incorporating a pulse signal from the detector K5. Since the rough grindstone 26 is rotated by inertia, gradually speed is reduced.”) but suggests but does not explicitly teach and retract the at least one grinding wheel from the blade and the counted number of rotations reaches a grind cycle target rotation count. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the grinding wheel of Noda to retract from the blade after the sharpening of the blade, as there are a finite number of position that the grinding wheel could be in after the sharpening. Namely, retracted or engaged with the blade. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to retract the blade after sharpening as doing so merely involves choosing between two options. Courts have recognized that a conclusion of obvious is supported by finding that the claimed subject matter merely involves choosing from a finite number of identified, predictable solutions (Manually or by machine), with a reasonable expectation of success (See MPEP 2143(I)(E)).
However, Saito does teach compare the determined rotational speed to a cycle target rotation count. (Para [0015] “The second operation and effect of the invention Such a cutting device, when the rotating cutting tool at a constant feed rate Fo in accordance with a predetermined NC program by movement control means is caused to move relative to the workpiece , detects the actual feed rate F by the speed detecting means, the rotational cutting tool is rotated at the target rotation number S”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of invention to modify the controller of Noda in view of Saito to utilize a cycle target rotation count, as doing so allows for controlling the end point of the grinding in order to end and restart the process with another blade to be sharpened. 
Regarding Claim 16, Noda teaches all the limitations of claim 15 and in addition teaches wherein adjusting a position of the at least one grinding wheel comprises: determining, based on the received signals, a rotational speed of the at least one grinding wheel; based on the comparison, a position of the at least one grinding wheel relative to the blade (Noda Abstract “A cutting tool 10 is positioned under a rough grinding wheel 26, and an axial direction drive motor M6 is driven to lower down a polishing part 25 in a direction of arrow mark 92. A grinding wheel drive motor M5, after once driven, is stopped. Thus, the rough grinding wheel 26 is rotated by inertia. Rotation of the rough grinding wheel 26 is detected by a detector K5, and in the point of time inertial rotation of the rough grinding wheel 26 is extremely decreased by its contact with the cutting tool 10, the axial direction drive motor M6 is stopped. Thus, positioning of the rough grinding wheel 26 is performed.”).
However, Noda only suggests but does not teach compare the determined rotational speed to a target rotational speed. 
However, Saito does teach compare the determined rotational speed to a target rotational speed. (Saito Para [0008] “The second invention is (A) movement control means for moving the rotary cutting tool relative to the work material at a constant command feed rate Fo according to a predetermined NC program; and (b) rotationally driving the rotary cutting tool around an axis. (C) a speed detecting means for detecting an actual feed speed F of the rotary cutting tool which is moved relative to the work material by the movement control means, in a cutting apparatus provided with a tool rotating means; Regarding the rotational speed of the rotary cutting tool, the target rotational speed S that satisfies the following equation with respect to the command rotational speed So set in the NC program”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to modify the controller of Noda in view of Saito to utilize a target speed for controlling the position of the grinding wheel. As Noda states in the abstract “and in the point of time inertial rotation of the rough grinding wheel 26 is extremely decreased” it would be obvious to denote what is defines as extremely decreased by using a target rotational speed as advantageously taught by Saito.
Regarding Claim 17, Noda teaches all the limitations of claim 15 and in addition teaches wherein adjusting a position of the at least one grinding wheel comprises: positioning the at least one grinding wheel proximate the blade without contacting the blade; advancing the at least one grinding wheel towards the blade; counting a number of rotations of the at least one grinding wheel based on the received signals; (Noda “[0022] Then, after a few seconds, CPU 41 gives a command to the first control circuit 46 (grindstone drive start signal) to rotate the rough grindstone 26 (FIG. 5, P2, P3). During this time, rough grindstone 26 is rotated by a driving motor, so that the approaching towards the knife 10. When the rough grindstone 26 has passed about 5 seconds from the start of rotation, CPU 41 to give (grindstone drive stop signal) command to the first control circuit 46 again stops the driving of the grinding wheel driving motor M 5 (FIG. 5, P4). [0023] After the driving of the grinding wheel driving motor M5 is stopped, rough grindstone 26 continues to rotate by inertia (Fig. 5 of 5, P5 and later). Rotational speed of the rough grindstone 26 can be grasped by incorporating a pulse signal from the detector K5. Since the rough grindstone 26 is rotated by inertia, gradually speed is reduced.”) and suggests but does not explicitly teach and retracting the at least one grinding wheel from the blade and the counted number of rotations reaches a grind cycle target rotation count. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the grinding wheel of Noda to retract from the blade after the sharpening of the blade, as there are a finite number of position that the grinding wheel could be in after the sharpening. Namely, retracted or engaged with the blade. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to retract the blade after sharpening as doing so merely involves choosing between two options. Courts have recognized that a conclusion of obvious is supported by finding that the claimed subject matter merely involves choosing from a finite number of identified, predictable solutions (Manually or by machine), with a reasonable expectation of success (See MPEP 2143(I)(E)).
However, Saito does teach compare the determined rotational speed to a cycle target rotation count. (Para [0015] “The second operation and effect of the invention Such a cutting device, when the rotating cutting tool at a constant feed rate Fo in accordance with a predetermined NC program by movement control means is caused to move relative to the workpiece , detects the actual feed rate F by the speed detecting means, the rotational cutting tool is rotated at the target rotation number S”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of invention to modify the controller of Noda in view of Saito to utilize a cycle target rotation count, as doing so allows for controlling the end point of the grinding in order to end and restart the process with another blade to be sharpened. .
Claims 4-6, 11-13, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Noda (JPH06262500A) in view of Baker (US 20160236369 A1).
Regarding Claim 4, Noda teaches all the limitations of claim 1 but does not explicitly teach, wherein to adjust a position of the at least one grinding wheel, the processor is configured to adjust the position of the at least one grinding wheel to maintain a substantially constant applied pressure on the blade by the at least one grinding wheel.
However, Baker does teach wherein to adjust a position of the at least one grinding wheel, the processor is configured to adjust the position of the at least one grinding wheel to maintain a substantially constant applied pressure on the blade by the at least one grinding wheel (Baker Para [0060], [0061] and [0068] “FIG. 11 shows an example pneumatic layout 1100 of the blade sharpening system. In FIG. 11, when ready to run, the sharpening tension applied to the grinding wheels 300 & 300′ (the “stone pressure”) is controlled by a set amount of air pressure from regulators, i.e., remote pressure regulators 1102 & 1102′. A control box 1104 receives the regulated air pressure and controls the air provided to the fluidic muscle air bladders 804 & 804′ based on control signals from a computer, a PLC, or a human. The air bladders 804 pressurize and float, maintaining some air cushion or air spring as they are never in the fully extended position when providing pressure. [0061] The air bladders 804 actuate the grinding wheels 300 into the orbital blade 100. The regulators 1102 & 1102′ control the amount of maximum pressure between a grinding wheel 300 and the orbital blade 100. [0068] At block 1304, a fluid to the fluidic muscle is regulated to maintain an effective sharpening pressure between the grinding wheel and the blade of the log saw machine.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date in the art to modify Noda in view of Baker to supply a constant pressure as advantageously taught by Baker as doing so would allow for precise control and maintaining a constant pressure on the grinder despite the shape of the grinder or the blade to be grinded.
Regarding Claim 5, Noda teaches all the limitations of claim 1 but does not explicitly teach wherein to adjust a position of the at least one grinding wheel, the processor is configured to control an electronic regulator to adjust an amount of air pressure applied to a fluidic muscle that controls the position of the at least one grinding wheel.
However, Baker does teach wherein to adjust a position of the at least one grinding wheel, the processor is configured to control an electronic regulator to adjust an amount of air pressure applied to a fluidic muscle that controls the position of the at least one grinding wheel (Baker Para [0060], [0061] and [0068] “FIG. 11 shows an example pneumatic layout 1100 of the blade sharpening system. In FIG. 11, when ready to run, the sharpening tension applied to the grinding wheels 300 & 300′ (the “stone pressure”) is controlled by a set amount of air pressure from regulators, i.e., remote pressure regulators 1102 & 1102′. A control box 1104 receives the regulated air pressure and controls the air provided to the fluidic muscle air bladders 804 & 804′ based on control signals from a computer, a PLC, or a human. The air bladders 804 pressurize and float, maintaining some air cushion or air spring as they are never in the fully extended position when providing pressure. [0061] The air bladders 804 actuate the grinding wheels 300 into the orbital blade 100. The regulators 1102 & 1102′ control the amount of maximum pressure between a grinding wheel 300 and the orbital blade 100. [0068] At block 1304, a fluid to the fluidic muscle is regulated to maintain an effective sharpening pressure between the grinding wheel and the blade of the log saw machine.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date in the art to modify Noda in view of Baker to include a fluidic muscle controlled by an electronic controller as advantageously taught by Baker as doing so would allow for precise control and air pressure in order to maintain a constant grinding pressure on the blade despite the shape of the grinder or the blade to be grinded.
Regarding Claim 6, Noda teaches all the limitations of claim 1 and in addition teaches wherein to receive signals from at least one sensor, the processor (41) is configured to: receive signals from a first sensor (k5 Noda Para [0023] “Rotational speed of the rough grindstone 26 can be grasped by incorporating a pulse signal from the detector K5.”) operable to monitor rotation of a first grinding wheel that sharpens a first surface of the blade; and r2527839-4506(65076743US01)eceive signals from a second sensor (K1. See Noda Para [0016] “Incidentally, similarly detectors K1 to slit plate E1 of the grinding wheel driving motor M1 is provided, the rotation speed of the finishing grinding wheel 22 are detected.”) operable to monitor rotation of a second grinding wheel.
But does not explicitly teach that the second grinding wheel sharpens a second, opposite surface of the blade.
However, Baker does teach a similar configuration (a second grinding wheel) that sharpens a second, opposite surface of the blade (See figure 11 of Baker where there is a grinding block assembly on either side of the orbital cutting blade 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Noda in view of Baker to modify the second grinding wheel to sharpen an opposite surface of the blade in order to reduce the length of time in order to sharpen the blade, by sharpening both sides of the blade simultaneously, while also eliminating the need to flip the blade over in order to sharpen the other side.
Regarding Claim 11, Noda teaches all the limitations of claim 8 but does not explicitly teach, wherein to adjust a position of the at least one grinding wheel, the controller is configured to adjust the position of the at least one grinding wheel to maintain a substantially constant applied pressure on the blade by the at least one grinding wheel.
However, Baker does teach wherein to adjust a position of the at least one grinding wheel, the processor is configured to adjust the position of the at least one grinding wheel to maintain a substantially constant applied pressure on the blade by the at least one grinding wheel (Baker Para [0060], [0061] and [0068] “FIG. 11 shows an example pneumatic layout 1100 of the blade sharpening system. In FIG. 11, when ready to run, the sharpening tension applied to the grinding wheels 300 & 300′ (the “stone pressure”) is controlled by a set amount of air pressure from regulators, i.e., remote pressure regulators 1102 & 1102′. A control box 1104 receives the regulated air pressure and controls the air provided to the fluidic muscle air bladders 804 & 804′ based on control signals from a computer, a PLC, or a human. The air bladders 804 pressurize and float, maintaining some air cushion or air spring as they are never in the fully extended position when providing pressure. [0061] The air bladders 804 actuate the grinding wheels 300 into the orbital blade 100. The regulators 1102 & 1102′ control the amount of maximum pressure between a grinding wheel 300 and the orbital blade 100. [0068] At block 1304, a fluid to the fluidic muscle is regulated to maintain an effective sharpening pressure between the grinding wheel and the blade of the log saw machine.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date in the art to modify Noda in view of Baker to supply a constant pressure as advantageously taught by Baker as doing so would allow for precise control and maintaining a constant pressure on the grinder despite the shape of the grinder or the blade to be grinded.
Regarding Claim 12, Noda teaches all the limitations of claim 8 but does not explicitly teach further comprising an electronic regulator configured to adjust an amount of air pressure applied to a fluidic muscle that controls the position of the at least one grinding wheel, wherein the electronic regulator is communicatively coupled to the controller, and wherein to adjust a position of the at least one grinding wheel, the controller is configured to control the electronic regulator.
However, Baker does teach further comprising an electronic regulator configured to adjust an amount of air pressure applied to a fluidic muscle that controls the position of the at least one grinding wheel, wherein the electronic regulator is communicatively coupled to the controller, and wherein to adjust a position of the at least one grinding wheel, the controller is configured to control the electronic regulator (Baker Para [0060], [0061] and [0068] “FIG. 11 shows an example pneumatic layout 1100 of the blade sharpening system. In FIG. 11, when ready to run, the sharpening tension applied to the grinding wheels 300 & 300′ (the “stone pressure”) is controlled by a set amount of air pressure from regulators, i.e., remote pressure regulators 1102 & 1102′. A control box 1104 receives the regulated air pressure and controls the air provided to the fluidic muscle air bladders 804 & 804′ based on control signals from a computer, a PLC, or a human. The air bladders 804 pressurize and float, maintaining some air cushion or air spring as they are never in the fully extended position when providing pressure. [0061] The air bladders 804 actuate the grinding wheels 300 into the orbital blade 100. The regulators 1102 & 1102′ control the amount of maximum pressure between a grinding wheel 300 and the orbital blade 100. [0068] At block 1304, a fluid to the fluidic muscle is regulated to maintain an effective sharpening pressure between the grinding wheel and the blade of the log saw machine.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date in the art to modify Noda in view of Baker to include a fluidic muscle controlled by an electronic controller as advantageously taught by Baker as doing so would allow for precise control and air pressure in order to maintain a constant grinding pressure on the blade despite the shape of the grinder or the blade to be grinded.
Regarding claim 13, Noda teaches all the limitations of claim 8 and in addition teaches wherein the at least one sensor (at least one of k5 and k1) comprises: a first sensor (k5) operable to monitor rotation of a first grinding wheel that sharpens a first surface of the blade (k5 Noda Para [0023] “Rotational speed of the rough grindstone 26 can be grasped by incorporating a pulse signal from the detector K5.”); and a second sensor operable to monitor rotation of a second grinding wheel (K1. See Noda Para [0016] “Incidentally, similarly detectors K1 to slit plate E1 of the grinding wheel driving motor M1 is provided, the rotation speed of the finishing grinding wheel 22 are detected.”). 
But does not explicitly teach that the second grinding wheel sharpens a second, opposite surface of the blade. 
However, Baker does teach a similar configuration (a second grinding wheel) that sharpens a second, opposite surface of the blade (See figure 11 of Baker where there is a grinding block assembly on either side of the orbital cutting blade 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Noda in view of Baker to modify the second grinding wheel to sharpen an opposite surface of the blade in order to reduce the length of time in order to sharpen the blade, by sharpening both sides of the blade simultaneously, while also eliminating the need to flip the blade over in order to sharpen the other side.
Regarding Claim 18, Noda teaches all the limitations of claim 15 but does not explicitly teach, wherein adjusting a position of the at least one grinding wheel comprises adjusting the position of the at least one grinding wheel to maintain a substantially constant applied pressure on the blade by the at least one grinding wheel.
However, Baker does teach wherein adjusting a position of the at least one grinding wheel comprises adjusting the position of the at least one grinding wheel to maintain a substantially constant applied pressure on the blade by the at least one grinding wheel (Baker Para [0060], [0061] and [0068] “FIG. 11 shows an example pneumatic layout 1100 of the blade sharpening system. In FIG. 11, when ready to run, the sharpening tension applied to the grinding wheels 300 & 300′ (the “stone pressure”) is controlled by a set amount of air pressure from regulators, i.e., remote pressure regulators 1102 & 1102′. A control box 1104 receives the regulated air pressure and controls the air provided to the fluidic muscle air bladders 804 & 804′ based on control signals from a computer, a PLC, or a human. The air bladders 804 pressurize and float, maintaining some air cushion or air spring as they are never in the fully extended position when providing pressure. [0061] The air bladders 804 actuate the grinding wheels 300 into the orbital blade 100. The regulators 1102 & 1102′ control the amount of maximum pressure between a grinding wheel 300 and the orbital blade 100. [0068] At block 1304, a fluid to the fluidic muscle is regulated to maintain an effective sharpening pressure between the grinding wheel and the blade of the log saw machine.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date in the art to modify Noda in view of Baker to supply a constant pressure as advantageously taught by Baker as doing so would allow for precise control and maintaining a constant pressure on the grinder despite the shape of the grinder or the blade to be grinded.
Regarding Claim 19, Noda teaches all the limitation of claim 15, but does not explicitly teach wherein adjusting a position of the at least one grinding wheel comprises controlling an electronic regulator to adjust an amount of air pressure applied to a fluidic muscle that controls the position of the at least one grinding wheel.
However, Baker does teach wherein adjusting a position of the at least one grinding wheel comprises controlling an electronic regulator to adjust an amount of air pressure applied to a fluidic muscle that controls the position of the at least one grinding wheel (Baker Para [0060], [0061] and [0068] “FIG. 11 shows an example pneumatic layout 1100 of the blade sharpening system. In FIG. 11, when ready to run, the sharpening tension applied to the grinding wheels 300 & 300′ (the “stone pressure”) is controlled by a set amount of air pressure from regulators, i.e., remote pressure regulators 1102 & 1102′. A control box 1104 receives the regulated air pressure and controls the air provided to the fluidic muscle air bladders 804 & 804′ based on control signals from a computer, a PLC, or a human. The air bladders 804 pressurize and float, maintaining some air cushion or air spring as they are never in the fully extended position when providing pressure. [0061] The air bladders 804 actuate the grinding wheels 300 into the orbital blade 100. The regulators 1102 & 1102′ control the amount of maximum pressure between a grinding wheel 300 and the orbital blade 100. [0068] At block 1304, a fluid to the fluidic muscle is regulated to maintain an effective sharpening pressure between the grinding wheel and the blade of the log saw machine.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date in the art to modify Noda in view of Baker to include a fluidic muscle controlled by an electronic controller as advantageously taught by Baker as doing so would allow for precise control and air pressure in order to maintain a constant grinding pressure on the blade despite the shape of the grinder or the blade to be grinded.
Regarding Claim 20, Noda teaches all the limitations of claim 20, and further teaches wherein receiving signals from at least one sensor comprises: receiving signals from a first sensor operable to monitor rotation of a first grinding wheel that sharpens a first surface of the blade k5 Noda Para [0023] “Rotational speed of the rough grindstone 26 can be grasped by incorporating a pulse signal from the detector K5.”); and receiving signals from a second sensor operable to monitor rotation of a second grinding wheel (K1. See Noda Para [0016] “Incidentally, similarly detectors K1 to slit plate E1 of the grinding wheel driving motor M1 is provided, the rotation speed of the finishing grinding wheel 22 are detected.”)  
But does not explicitly teach that the second grinding wheel sharpens a second, opposite surface of the blade.
However, Baker does teach a similar configuration (i.e. a second grinding wheel) that sharpens a second, opposite surface of the blade (See figure 11 of Baker where there is a grinding block assembly on either side of the orbital cutting blade 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Noda in view of Baker to modify the second grinding wheel to sharpen an opposite surface of the blade in order to reduce the length of time in order to sharpen the blade, by sharpening both sides of the blade simultaneously, while also eliminating the need to flip the blade over in order to sharpen the other side.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Noda (JPH06262500A) in view of Nabeya (US 20080070479 A1).
Regarding Claim 7, Noda teaches all the limitations of claim 1 wherein to receive signals from at least one sensor, the processor (41) is configured to receive signals from at least one detector (k6, see Para [0018] “Also in the axial direction drive motor M2, M6, slit plate E2, E6 and detector K2, K6 is provided, the rotational speed of the axial drive motor M2, M6 is detected. Slit plate E2, E6, details of detector K2, K6”) operable to detect at least one sensor flag (E6) that rotates with the at least one grinding wheel (26) (See figure 1 of Noda) (See Para [0020] of Noda “Grinding wheel drive motor M 1, M 5, the pulse signal from the detector K1, K5, K2, K6 for detecting the rotation of the axial drive motor M2, M6 are incorporated into CPU41 through the external interrupt port 45. This CPU41 recognizes the rotational speed of the grinding wheel driving motor M1, M5, also to grasp the moving distance of the grinding unit 21, 25 in response to the rotation of the axial drive motor M2, M6.”).
Noda appears to teach the detector is a metal detector but does not explicitly teach such.
However, Nabeya does teach a sensor that detects a metal target embedded in a retainer ring. (Nabeya Para [0179] “In a conventional polishing apparatus, an eddy-current sensor is embedded in a polishing table, and a metal target is embedded in a retainer ring.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the detector to be an eddy current sensor specifically configured to detect metal in order to better detect and account for wear of the sensor flag, and to be able to better track the number of rotations of the sensor flag.
Regarding Claim 14, Noda teaches all the limitations of claim 8 and in addition teaches wherein the at least one sensor (K6) comprises a detector (k6, see Para [0018] “Also in the axial direction drive motor M2, M6, slit plate E2, E6 and detector K2, K6 is provided, the rotational speed of the axial drive motor M2, M6 is detected. Slit plate E2, E6, details of detector K2, K6”) operable to detect at least one sensor flag (E6) that rotates with the at least one grinding wheel (26) (Noda Para [0018] “Also in the axial direction drive motor M2, M6, slit plate E2, E6 and detector K2, K6 is provided, the rotational speed of the axial drive motor M2, M6 is detected. Slit plate E2, E6, details of detector K2, K6 is substantially similar to that shown in FIG.” and Para [0019] “Figure 2 shows the circuit diagram of the tool polishing apparatus in the present embodiment. The bus line 40 CPU41, ROM42, RAM43 are connected, CPU 41 controls each unit in accordance with a program stored in the ROM 42. CPU41 gives an instruction to the first control circuit 46 through the input-output port 44, controls the rotation of the grinding wheel drive motor M 1, M 5. Also, it provides an instruction to the second control circuit 47 through the I / O port 44, controls the rotation of the axial drive motor M2, M6. Similarly, rotation control of the third control circuit 48 on the mounting giving a command table moving motor M9 is also performed.”).
Noda appears to teach the detector is a metal detector but does not explicitly teach such.
However, Nabeya does teach a sensor that detects a metal target embedded in a retainer ring. (Nabeya Para [0179] “In a conventional polishing apparatus, an eddy-current sensor is embedded in a polishing table, and a metal target is embedded in a retainer ring.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the detector to be an eddy current sensor specifically configured to detect metal in order to better detect and account for wear of the sensor flag, and to be able to better track the number of rotations of the sensor flag.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gelli (US 20060011015 A1) Teaches a similarly configured sharpening unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.M./
Examiner, Art Unit 3723                                                                                                                                                                                           
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723